STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT
|

WASHINGTON-ST. TAMMANY NO. 2022 CW 1088
ELECTRIC COOPERATIVE, INC.

AND CLAIBORNE ELECTRIC

COOPERATIVE, INC.

VERSUS DECEMBER 22, 2022

LOUISIANA GENERATING LLC

 

In Re: Louisiana Generating LLC, applying for supervisory
writs, 19th Judicial District Court, Parish of East
Baton Rouge, No. 695287.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

STAY DENIED; WRIT GRANTED WITH ORDER. We hereby vacate the
portion of the trial court’s September 7, 2022 judgment that
granted the second motion to compel filed by the plaintiffs,
Washington-St. Tammany Electric Cooperative, Inc. and Claiborne
Electric Cooperative, Inc. We remand to the trial court with
instructions to order the parties to provide the disputed
documents for an in camera inspection by the trial court to
determine the discoverability and applicability of any
privileges claimed by defendant, Louisiana Generating, LLC.

JMM
GH

McClendon, J., concurs.

COURT OF APPEAL, FIRST CIRCUIT

acl

DEPUTY CLERK OF COURT
FOR THE COURT